Bleckley, Justice.
Mrs. Rose Taylor testified as a witness in behalf of the state, and it is evident from the tenor and tone of her testi*308monv that she considers her husband as a member of her family, and herself as the head of the establishment. The true legal relation of husband and wife is in her mind reversed. Metaphorically speaking, she puts the petticoat in a more advanced position than the pantaloons. She states that she does not own the house, but she lives in it; that no one lives in it but her and her family, and that her family consists of her husband and children. From another witness we learn that the house is rented, and that the husband rented it. In legal contemplation it is the husband’s house, and not, as it is charged to be in the indictment, the house of Rose Taylor, the wife. The charge of the court was erroneous, the conviction of the prisoner was unwarranted, and there must be a new trial.
Judgment reversed.